Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 11/12/2021, in which claims 1-8 and 10 are cancelled, claim 9 is amended to change the breadth and scope of the claims, and claim 11 is newly added.
Claims 9 and 11 are pending in the instant application and are found to be allowable.
	Priority
This application is a National Stage Application of PCT/CN2018/095426, filed on 7/12/2018.  The instant application claims foreign priority to CN 201710570889.0 filed on 7/13/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/10/2020. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is silent on saponin compounds having the claimed structure being inhibitors of PD-1. The 13 exemplified compounds are shown in the specification to all be effective PD-1 inhibitors. The variability of the 13 exemplified compounds is such that the exemplified compounds sufficiently represent the genus of compounds encompassed by independent claim 9, such that one of ordinary skill would reasonably expect the entire scope of claim 9 to encompass effective PD-1 inhibitors.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Primary Examiner, Art Unit 1623